Citation Nr: 1644075	
Decision Date: 11/21/16    Archive Date: 12/01/16

DOCKET NO.  11-27 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for Meniere's syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1976 to July 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which, in pertinent part, denied the Veteran's claim for service connection for Meniere's syndrome. 

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in January 2013.  In October 2014, the Board remanded the Veteran's claim for additional development. 

In February and March 2015, the Veteran submitted additional evidence along with a written waiver of initial Agency of Original Jurisdiction consideration.  See 
38 C.F.R. § 20.1304(c) (2015).


FINDING OF FACT

The Veteran's Meniere's syndrome did not have its onset in service and is not otherwise related to service.  


CONCLUSION OF LAW

The criteria for service connection for Meniere's syndrome have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2015).  






REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

The Veteran's Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  A letter sent to the Veteran in May 2009 provided compliant notice.   

Regarding the duty to assist, all relevant evidence necessary for an equitable resolution of the issues on appeal have been identified and obtained, to the extent possible.  The evidence of record includes the service treatment records (STR), Social Security Administration (SSA) Records, VA treatment records, private treatment records, a VA examination report, and evidence submitted by the Veteran, including his lay statements.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.

The Veteran was afforded a VA examination in November 2014.  The VA examination report is adequate as the examiner reviewed the claims file, considered the Veteran's contentions, and supported her conclusion with a thorough rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The Veteran testified during a Board hearing in January 2013 at which time the undersigned explained the issues on appeal, asked questions focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required.  These actions satisfied the Veterans Law Judge's duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010). Neither the Veteran nor his representative has contended, and the evidence does not otherwise show that the undersigned failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing. 

In October 2014, the Board remanded the claim for procurement of outstanding private treatment records from Duke University, lay statements, and for a VA examination to determine the nature, onset, and etiology of the Veteran's Meniere's syndrome.  Lay statements from the Veteran and his wife, together with medical records from Duke University Medical Center were associated with the record in March 2015.  In addition, the Veteran was afforded a VA examination in November 2014.  Thus, the Board finds that the RO substantially complied with the remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.  In order to establish service connection for a disability, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be established on a secondary basis for a disability that is proximately due to, or the result of, or aggravated by a service-connected disease or injury. Establishing service connection on a secondary basis requires: (1) competent evidence of a current disability (for which secondary service connection is sought); (2) evidence of a service connected disability; and (3) competent evidence that the current disability was either caused or aggravated by the service connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Veteran asserts that his Meniere's syndrome had its onset in service.  See October 2011 VA Form 9; January 2013 Hearing Transcript.  He further asserts that while in service he received allergy shots that caused his Meniere's syndrome. Id.

As noted above, the first element of service connection requires evidence of a present disability.  Post service medical records indicate that the Veteran has had problems related to severe dizziness and balance since August 1999, and he has since been diagnosed to have Meniere's.  See SSA Records; November 2014 VA Examination Report.  As the Veteran has a current diagnosis, the issue that remains disputed is whether the Veteran's Meniere's is related to service. 

The Veteran's service treatment records include a November 1976 report of nausea, a November 1982 report of dizziness, a March 1983 treatment note that documents the Veteran's reports of confusion and an inability to concentrate due to medication, a March 1985 report of medical history that documents the Veteran's endorsement of "ear trouble" and "dizziness," and an addendum to the March 1985 report that documents the Veteran's report of a history of air sickness.  The Veteran's service treatment records are silent for a diagnosis of Meniere's syndrome.  

The Veteran's post service treatment records do not show any diagnosis of or treatment for Meniere's syndrome symptoms until August 1999.  At his January 2013 hearing, however, the Veteran reported that his symptoms were continuous from service, but that he did not seek treatment until they began to worsen in 1999.  See January 2013 Hearing Transcript.  The Veteran submitted transcribed entries from his diary and his wife's diary that he considers shows that he experienced relevant symptoms continuously since service.      

The Veteran was afforded a VA examination in November 2014, and the examiner opined that the Veteran's Meniere's syndrome was less likely than not incurred in or caused by service.  The examiner's reasoning was that the Veteran's post service treatment records are silent regarding Meniere's disease or dizziness symptoms from separation until 1999, and she did not see chronic progressive complaints from separation in 1985 to 1999.  
The examiner also addressed the Veteran's contention that his Meniere's was developed due to medications or immunizations administered during service.  The examiner reported that Theophylline, which the Veteran feels contributed to his condition, was discontinued in 1983, and essentially found that since there was no documentation of Meniere's symptoms between service and 1999, there was no basis for linking Meniere's disease with the service medications/immunizations.  The examiner further noted that the Veteran was receiving allergy shots with Duke University serum in August 1999, which was near in time to the Veteran's first post-service documentation of dizziness, corresponding to the examiner's earlier thinking that if Meniere's was related to in-service medications, it would have been seen at the time, and continued thereafter.    
The Board finds the examiner's opinion probative to the question at hand.  The Veteran, through his representative, has asserted that the November 2014 VA examination is inadequate.  See September 2016 Appellate Brief.  The Veteran argues that the examiner's rationale is inadequate because it is based solely on the lack of contemporaneous medical records.  The Board does not accept this assertion. 
No competent evidence supports the conclusion that the Veteran's in-service symptoms marked the onset of his claimed disability, or were in any way related to it.  They reasonably triggered the duty to obtain an examination, and after considering the record, the examiner concluded Meniere's was not incurred in service.  There is no contrary medical opinion.  The basis for the conclusion adverse to the claim was the entire evidence of record.  There was no diagnosis in service, there were no on-going complaints seen in the available treatment records for many years after service, and when the Veteran was seen for complaints that were ultimately found to be Meniere's, he advised those symptoms started in 1999.  For her part, the examiner essentially reasoned that Meniere's being what it is, she would have seen chronic, progressive complaints since 1985, were it to have been incurred in service.  Indeed, the Veteran himself reported the symptoms that led to the diagnosis began in 1999, which the examiner observed were contemporaneous with post service allergy shots, suggesting another post service source for the disability.  
The examiner possessed the necessary education, training, and expertise to provide the requested opinions.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Furthermore, she listed - in detail - the objective evidence she reviewed in reaching her conclusion.  In addition, VA operates under the benefit of the presumption that it has properly chosen a person who is qualified to provide a medical opinion in a particular case and that the VA examination process includes providing a competent, ethical examiner.  Parks v. Shinseki, 716 F.3d 581, 585 (Fed. Cir. 2013) (citing Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011)).  This presumption has not been rebutted.    

The Board has also considered an article written in the April 2013 issue of the DAV Magazine submitted by the Veteran, which discusses the diagnosis of Meniere's syndrome.  See February 2015 Correspondence.  Medical treatise evidence can, in some circumstances, constitute competent medical evidence.  Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 C.F.R. § 3.159(a)(1).  However, while the article submitted by the Veteran addresses the symptoms and diagnosis of Meniere's syndrome, it does not contain any information or analysis specific to the Veteran's case.  As such, the article evidence submitted by the Veteran is of limited probative value.  

The only other evidence supporting a link between the Veteran's Meniere's syndrome and his symptoms in service is the Veteran's statements.  The Board has considered the Veteran's statements that his symptoms have been continuous since service, and that they only worsened in 1999.  Certainly, the Veteran sought treatment for dizziness in service, yet the medical professionals at the time did not conclude the Veteran had Meniere's and the medical evidence that is available shows the Veteran reported the onset of symptoms which led to a diagnosis of Meniere's was in 1999.  The history documented in contemporaneous treatment records are considered more probative that the Veteran's current recollection given in the context of his claim for benefits.  This is because of the obvious incentive to give truthful information to receive proper care.  This late onset of symptoms tends to support the conclusion there is no link with service. 

Regarding the Veteran's diary entries, no competent person has considered these to describe symptoms of Meniere's, nor has the Veteran presented persuasive reasoning that the entries describe only what could be symptoms of Meniere's.  Indeed, very few mention the Veteran being dizzy.   
The Board has also considered the Veteran's assertions that his in-service complaints of dizziness and vertigo are related to his current Meniere's syndrome.
It is well established that lay persons without medical training, such as the Veteran, are not competent to provide medical opinions on matters requiring medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Moreover, whether the symptoms the Veteran reportedly experienced in service are in any way related to his current disorder is a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Here, the Veteran is not competent to opine as to the etiology of his Meniere's syndrome because the specific medical issue in this case falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App.  428, 435 (2011).  

Finally, the Board has considered the Veteran's assertion that his Meniere's syndrome was caused or aggravated by his service-connected bronchial asthma with chronic obstructive pulmonary disease.  As there in no medical or other competent evidence supporting this assertion, service connection for Meniere's syndrome is not warranted on a secondary basis. 

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal. See 
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Under the forgoing circumstances, a basis upon which to establish service connection for Meniere's syndrome has not been presented.   



ORDER

Entitlement to service connection for Meniere's syndrome is denied. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals














Department of Veterans Affairs


